            Case 1:20-cv-03164-VSB Document 33 Filed 08/02/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                                                              8/2/2021
                                                           :
BRUDERMAN ASSET MANAGEMENT,                                :
LLC,                                                       :
                                                           :
                                        Plaintiff,         :                 20-cv-3164 (VSB)
                                                           :
                      -against-                            :                      ORDER
                                                           :
REAL TIME CONSULTANTS, INC.,                               :
                                                           :
                                        Defendant.         :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of the parties’ joint letter filed July 30, 2021, indicating that the parties

 could not agree on dates for their proposed Case Management Plan and Scheduling Order

 (“CMP”) and requesting a conference to discuss “some case management matters.” (Doc. 32.)

 Accordingly, it is hereby:

          ORDERED that parties are directed to appear for a telephonic conference on August 9,

 2021 at 12 PM. The call-in number is 888-363-4749 and the access code is 2682448. The

 parties are directed to meet and confer ahead of the conference to determine if they can resolve

 any outstanding issues, including but not limited to dates for their proposed CMP.

 SO ORDERED.

Dated: August 2, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
